Citation Nr: 1441642	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1969 to March 1972, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's peripheral neuropathy of the lower extremities is related to herbicide exposure in service. 


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran is not entitled to service connection on a presumptive basis because peripheral neuropathy is not one of the diseases specified under 38 C.F.R. § 3.309(e) as being associated with herbicide exposure.  Although "early-onset" peripheral neuropathy is listed, the evidence does not show that the Veteran has that type of peripheral neuropathy.  Nevertheless, he is not precluded from demonstrating that his peripheral neuropathy is directly attributable to his herbicide exposure or some other incident of his military service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The record reflects a current diagnosis of peripheral neuropathy of the lower extremities.  As the Veteran's service records confirm Vietnam service during the applicable timeframe under 38 U.S.C.A. § 1116, herbicide exposure is established as there is no affirmative evidence to the contrary.

During the Veteran's initial, July 2008 VA examination, the examiner opined that it was at least as likely as not that the Veteran's peripheral neuropathy was due to herbicide exposure because all other etiologies had been ruled out.  The Veteran's private neurologist, who had been providing regular treatment for the Veteran and was familiar with his condition, submitted letters in October 2011 and April 2014 that expressed agreement with the July 2008 VA opinion and determined that the current condition was related to herbicide exposure.  While a March 2012 VA neurology consultation note contained a medical opinion to the contrary, the neurologist nevertheless stated that herbicide exposure had been known to cause peripheral neuropathy later in life.  Although a June 2014 VA opinion by a staff neurologist stated that the medical literature did not show a connection between delayed onset peripheral neuropathy and herbicide exposure, the opinion did not cite to any particular medical authorities, did not address the two positive private medical opinions of record, and did not explain its departure from the March 2012 conclusion that herbicide exposure had been known to cause peripheral neuropathy later in life.  

The original July 2008 VA examination report provided a valid rationale to support its conclusion that it was at least as likely as not that the Veteran's disability was related to herbicide exposure in service.  Moreover, the Veteran's private neurologist, who is shown to have both the appropriate medical expertise as well as the greatest degree of familiarity with the Veteran's condition, has agreed with the July 2008 VA examiner's opinion.        

The Board finds that the evidence is in equipoise as to whether the Veteran's peripheral neuropathy of the lower extremities was caused by herbicide exposure in service.  Therefore, affording the Veteran the benefit of the doubt, service connection for peripheral neuropathy of the lower extremities is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for peripheral neuropathy of the lower extremities is granted. 



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


